 1
 2
 3
 4                                           JS-6
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   KENNETH W. MILLS,                              Case No. CV 19-9048-CBM (KK)
11                             Petitioner,
12                      v.                          JUDGMENT
13   CA DEPT. OF CORRECTIONS &
     REHABILITATION,
14
                               Respondent.
15
16
17
18        Pursuant to the Order Summarily Dismissing Action Without Prejudice, IT IS
19   HEREBY ADJUDGED that this action is DISMISSED without prejudice.
20
21
22   Dated: December 6, 2019
                                             HON. CONSUELO B. MARSHALL
23                                           United States District Judge
24
25
26
27
28
